Citation Nr: 0806329	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  04-39 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
condition.

2.  Entitlement to service connection for a bilateral knee 
condition.

3.  Entitlement to service connection for a bilateral thumb 
condition.

4.  Entitlement to service connection for a neck condition.

5.  Entitlement to service connection for a right shoulder 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Air 
Force from June 1957 to June 1961.  He subsequently served in 
the United States Army Reserves from September 1963 to March 
1964 with a period of active duty training (ACDUTRA) from 
March 13, 1964 to March 27, 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 decision by the RO.

The veteran was scheduled for video conference hearings at 
the RO on April 7, 2006 and May 23, 2007.  He requested 
rescheduling of each, and his requests were granted for 
having shown good cause.  By an August 2007 letter, the 
veteran withdrew his request for a hearing.  

(The decision below addresses the claims of service 
connection for a bilateral thumb condition, a neck condition, 
and a right shoulder condition.  Consideration of the claims 
of service connection for a bilateral foot condition and a 
bilateral knee condition is deferred pending completion of 
the development sought in the REMAND that follows the 
decision below.)


FINDING OF FACT

There is no evidence that the veteran has a current bilateral 
thumb disability, a neck disability, or a right shoulder 
disability.



CONCLUSION OF LAW

A bilateral thumb condition, a neck condition, and a right 
shoulder condition, were not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's initial claims for service 
connection, a VCAA notice letter was sent in April 2003, 
prior to the RO's May 2003 decision.  That letter informed 
the veteran of the evidence necessary to establish service 
connection.  He was notified of his and VA's respective 
duties for obtaining evidence.  He was asked to send 
information describing additional evidence for VA to obtain, 
and to send any medical reports that he had.  Another VCAA 
notice letter was sent in September 2005 after the veteran 
filed his notice of disagreement and his substantive appeal.  
That letter also informed the veteran of the evidence 
necessary to establish service connection.  He was notified 
of his and VA's respective duties for obtaining evidence.  He 
was asked to send information describing additional evidence 
for VA to obtain, and to send any evidence in his possession.  
The letter also referred to a March 2005 supplemental 
statement of the case which itemized the evidence that had 
been received at the RO.  

The Board acknowledges that the letters did not contain any 
specific notice with respect to how a rating or an effective 
date would be assigned if service connection was established; 
however, those questions are not before the Board currently.  
Indeed, as set forth below, the Board has determined that the 
claims of service connection for a bilateral thumb condition, 
a neck condition, and a right shoulder condition must be 
denied.  Consequently, no rating and no effective date will 
be assigned.  Under the circumstances, the Board finds that 
the notice was sufficient for purposes of deciding the 
present appeal with regard to those issues.

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

The Board notes that the veteran has not been afforded VA 
compensation and pension examinations in connection with his 
claims of service connection for a bilateral thumb condition, 
a neck condition, and a right shoulder condition.  Under 38 
C.F.R. § 3.159(c)(4) (2007), VA will provide a medical 
examination or opinion if the information and evidence of 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim but: 1) contains competent lay 
or medical evidence that the claimant has a current diagnosed 
disability, or persistent or recurring symptoms of 
disability; 2) establishes that the veteran suffered an 
event, injury, or disease in service; and 3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  See 38 
U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  As further explained in the decision below, the 
veteran has provided no evidence that he currently has a 
current diagnosed disability, or persistent or recurring 
symptoms of disability, relating to his thumbs, his neck, or 
his right shoulder.

Therefore, in the present case, the Board finds that the duty 
to assist has been fulfilled to the extent necessary to make 
a decision on the issues discussed below.  The veteran's 
service medical records have been obtained, as have the 
records of his private treatment and VA treatment.  The 
veteran has not identified and/or provided releases for any 
other relevant evidence that exists and can be procured.  
Therefore, no further development action is warranted.

II.  The Merits of the Veteran's Claims

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
In order for service connection to be granted, there must be 
competent evidence in the record which demonstrates that the 
claimant currently has the disability for which service 
connection is claimed.  See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

In an April 2003 statement in support of his claims, the 
veteran stated that he injured his thumbs in the Air Force 
during 1957 or 1958 when he was working to open a stuck 
window; the window came loose and crushed both thumbs causing 
them to swell and turn blue.  He said that he obtained 
treatment at the base hospital, and that he experienced 
occasional aching and swelling into the 1970s or 1980s.  

The veteran also stated that he injured his neck and right 
shoulder in the Air Force during 1958 or 1959.  He did not 
identify any specific injurious event, but said it started as 
a crick in his neck which became worse when his neck became 
pulled over to the right shoulder and he could not straighten 
it.  There was excruciating pain.  He said that he received 
massage therapy at the base hospital.  However, problems with 
his neck and shoulder (the neck "catches" and he gets a 
burning sensation in his right shoulder muscles) have 
persisted to the present time causing him to occasionally 
consult a doctor.  He said that various treatments have been 
used including muscle relaxants, anti-inflammatory drugs, 
ice, and exercise; one doctor proposed surgery on the muscle 
or nerve.

In his August 2004 notice of disagreement the veteran 
included a statement from his wife that he had injured his 
thumbs, neck and shoulder while in the Air Force.  He also 
included a statement from a fellow serviceman, M.D.C., 
confirming that a window had smashed the veteran's hands and 
thumbs and that he had also injured his neck and shoulders 
(no details were provided as to how this neck and shoulder 
injury occurred, or how he had occasion to observe any injury 
to the thumbs, neck, or right shoulder).

The veteran's service medical records contain an October 1958 
record showing that he complained of pain in his neck after a 
sudden jerking movement.   However, there is no evidence in 
the service medical records to show that he was treated for 
any thumb or right shoulder condition.  Review of the record 
by the Board reveals no evidence that the veteran has a 
current diagnosed disability, or persistent or recurring 
symptoms of disability, relating to his thumbs, his neck, or 
his right shoulder.  The Board notes that, in his April 2003 
statement, the veteran said that the occasional aching and 
swelling of his thumbs went away in the 1970s or 1980s.  As 
for his neck and right shoulder, there is no evidence that he 
has been treated for any complained of condition in the past 
(except for one isolated consultation about pain in his neck 
in service) or recently.  As noted above, in order for 
service connection to be granted, there must be competent 
evidence in the record which demonstrates that the claimant 
currently has the disability for which service connection is 
claimed.  Absent such evidence of current disability, the 
veteran's claims of service connection for a bilateral thumb 
condition, a neck condition, and a right shoulder condition, 
must be denied.


ORDER

Service connection for a bilateral thumb condition, a neck 
condition, and a right shoulder condition, is denied.


REMAND

In the April 2003 statement in support of his claims, the 
veteran contends that he injured his knees and feet while in 
airborne training (ACDUTRA) practicing parachute landings 
with the Army Reserve during March 1964.  He said that the 
base hospital put one foot and knee in a cast, and the other 
foot and knee in elastic tape wrap.

The veteran's Army Reserve records, while they confirm the 
veteran's assignment to airborne training (ACDUTRA) during 
March 1964, do not contain any record of treatment for the 
injury to his knees or feet as he has described.  However, in 
connection with his August 2004 notice of disagreement, a 
statement from the veteran's wife noted her observation that 
he had injured his knees and feet while in parachute school 
with the Army Reserves, and that he did not have problems 
with


his knees and feet before attending parachute training.  More 
significant is a letter from J.C. (a GS-12 civilian employee, 
now retired), who represented that he was the Staff Training 
Assistant for the United States Army Reserves, 12th Special 
Forces, in Wichita, Kansas, when the veteran was a member of 
that unit during 1963-1964.  J.C. confirmed that the veteran 
injured his knees and feet at the airborne training, and that 
he was released and returned from the training.  There is 
also a letter from R.F.R., who represented himself as the 
unit commander for the Army Reserve 12th Special Forces when 
the veteran was assigned to that unit, and who confirmed that 
the veteran had injured his knees, ankles, and feet at the 
airborne training.  The record also contains private and VA 
medical treatment evidence going back to June 1986 showing 
complaints by the veteran about, and treatment for, 
intermittent problems with his knees, ankles, and feet.

Based on the foregoing, a remand is needed to afford the 
veteran a VA compensation and pension examination to 
determine whether he does have a current disability of his 
knees and feet, and if so, its severity, and an opinion as to 
the likelihood that any disability of the knees and feet is 
related to his active military service (in this case 
ACDUTRA).

Accordingly, this case is REMANDED for the following actions:

1.  Schedule the veteran for an 
examination by a VA examiner for 
examination of his knees, ankles and feet 
to determine if a disability in any of 
these joints exists, and if so, its 
severity.  Forward the claims file to the 
examiner.  The examiner's report must 
specifically note that the claims file 
was reviewed.  All appropriate diagnostic 
tests should be conducted.  If there is a 
diagnosed disability of any of the 
specified joints, the examiner should 
provide an opinion as to whether it is 
likely related to (i.e., a 50 percent 
probability) the described injury in the 
veteran's active military service (Army 
Reserve Airborne Training during March 
1964).  The examiner should provide a 
detailed rationale for his/her opinions.  

2.  Thereafter, take adjudicatory action 
on the veteran's claims currently on 
appeal of service connection for a 
bilateral knee condition and a bilateral 
foot condition.  If any benefit sought 
remains denied, issue the veteran and his 
representative a SSOC.

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007). 

________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


